Citation Nr: 0905779	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  99-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to increased evaluations for degenerative 
disc disease of the lumbar spine, initially evaluated as 20 
percent disabling from December 1, 1998 until June 1, 2007 
and as 40 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a gunshot wound of the left (minor) arm and 
forearm.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a gunshot wound of the abdomen.

4.  Entitlement to increased evaluations for degenerative 
disc disease of the cervical spine, initially evaluated as 10 
percent disabling from December 1, 1998 until October 31, 
2006 and as 30 percent disabling thereafter.

5.  Entitlement to service connection for an allergy 
disorder.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in October 1999, May 2005, and April 
2007.  The Board previously remanded this case in May 2001 
and June 2003.

The Veteran's appeal previously included the issue of service 
connection for gastroesophageal reflux, but this claim was 
granted in a September 2008 rating decision.  Consequently, 
it is not now before the Board on appeal.

The Veteran requested a second RO hearing in an April 2006 
Substantive Appeal and was scheduled for such a hearing in 
November 2007; however, he failed to report for the hearing.  
In December 2007, he notified the RO that he had not been 
able to come to the prior hearing due to lack of funds but 
did not request a further hearing.  Rather, in a February 
2008 statement, he indicated that he wanted to waive his 
hearing request.


The issues concerning the evaluation of degenerative disc 
disease of the cervical spine, service connection for an 
allergy disorder, and entitlement to TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire pendency of this appeal, the 
Veteran's degenerative disc disease of the lumbar spine has 
been productive of severe limitation of motion, but without 
incapacitating episodes, evidence of pronounced 
intervertebral disc syndrome, ankylosis, or any vertebral 
fractures.

2.  There is evidence confirming mild right lumbar 
radiculopathy, affecting the right lower extremity.

3.  The Veteran's gunshot wound of the left arm and forearm 
is productive of no more than moderate disability, notably 
scarring, residual numbness, and intermittent pain.

4.  The Veteran's gunshot wound of the abdomen is productive 
of no more than moderate disability, notably scarring and 
intermittent pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent evaluation for 
degenerative disc disease of the lumbar spine for the period 
from December 1, 1998 until June 1, 2007 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine for the 
period beginning on June 1, 2007 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002).

3.  The criteria for a separate 10 percent evaluation for 
lumbar radiculopathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for a gunshot wound of the left arm and forearm have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.56, 4.73, Diagnostic Code 5307 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for a gunshot wound of the abdomen have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.56, 
4.73, Diagnostic Code 5319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Lumbar spine

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In this case, the Board finds that the currently assigned 40 
percent evaluation for the lumbar spine degenerative disc 
disease should be assigned for the entire appellate period 
beginning on December 1, 1998.  Notably, the report of the 
Veteran's February 2000 VA spine examination, the first with 
range of motion findings, indicates forward flexion of the 
lumbar spine to only 30 degrees, with all other motions to 
less than 10 degrees and with loss of function due to pain 
noted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Moreover, multiple private 
treatment records from 2003 confirm only "25%" of 
lumbosacral flexion upon objective examination.  This is 
certainly consistent with a 40 percent evaluation, both in 
terms of severe limitation of motion under the deleted 
criteria of Diagnostic Code 5292 and limitation of motion to 
30 degrees under the current rating formula. 

There exists no basis, however, for an even higher initial 
evaluation.  The Veteran has not at any point of this appeal 
been shown to have pronounced intervertebral disc syndrome, 
incapacitating episodes, ankylosis, or a vertebral fracture 
(contemplated by the deleted criteria of Diagnostic Code 
5285).  The Board must stress that there exists no basis for 
an evaluation in excess of 40 percent solely on account of 
limitation of motion under either the deleted or current 
diagnostic criteria.  The Board also notes that there is no 
indication of pronounced intervertebral disc syndrome, in 
terms of the deleted criteria of Diagnostic Code 5293; 
notably, radiological studies from October 2003 indicated 
moderate to severe degenerative disc disease at L5-S1 and 
mild degenerative disc disease at L3-L4.  These findings are 
consistent with recent examination results.  The report of an 
October 2006 VA hand, thumb, and fingers examination 
indicates that the lumbar spine disorder prevents sports and 
recreation and has a severe effect on chores and exercise; a 
moderate effect on shopping, traveling, bathing, and 
dressing; and a mild effect on feeding, toileting and 
grooming.  A June 2007 examination report indicates a severe 
effect on exercise, sports, and recreation; a moderate effect 
on chores and traveling; a mild effect on dressing; and no 
effect on feeding, bathing, toileting, and grooming.


This does not end the inquiry of the Board, however.  As 
noted above, separate evaluations may be assigned for 
associated objective neurological abnormalities.  Here, the 
Veteran's lumbar radiculopathy was noted in an October 2003 
private treatment record.  A private treatment record from 
October 2003 indicates that the Veteran's left leg was 
bothering him and causing difficulty walking.  A separate 
report from October 2003 contains an impression of severe 
back pain with right-sided leg pain and weakness.  In 
November 2003, the Veteran complained of "a great deal of 
radiation of pain down his right leg," and he was assessed 
with back pain with radiculopathy.  In the report of a 
January 2005 VA neurological examination, the Veteran was 
noted to have decreased pinprick sensation in the right leg 
and was diagnosed with right lumbosacral radiculopathy, 
probably involving multiple levels.  These findings indicate 
subjective complaints of radiating pain in the right lower 
extremity and objective evidence of sensory loss, consistent 
with a 10 percent evaluation for slight incomplete paralysis 
of the right sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 and warranting a separate 10 percent 
evaluation for mild right lumbar radiculopathy.

Overall, the evidence supports an initial 40 percent 
evaluation for the Veteran's degenerative disc disease of the 
lumbar spine for the entire pendency of this appeal; this 
constitutes a grant for the period from December 1, 1998 
until June 1, 2007 and a denial for the subsequent period.  
The evidence also supports a separate 10 percent evaluation 
for lumbar radiculopathy of the right lower extremity.  
38 C.F.R. §§ 4.3, 4.7.

III.  Gunshot wounds

A.  Applicable diagnostic criteria

Muscle injuries are evaluated under the appropriate 
diagnostic code corresponding to the muscle group affected 
under 38 C.F.R. § 4.73, with reference to terminology defined 
in 38 C.F.R. § 4.56.

A slight disability of muscles constitutes a simple wound 
without debridement or infection.  In such cases, there will 
be a service department record of a superficial wound, with 
brief treatment and a return to duty.  These cases will be 
characterized by healing, with good functional results and no 
cardinal signs or symptoms of muscle disability as 
characterized by 38 C.F.R. § 4.56(c).  Objective findings 
include a minimal scar; no evidence of a fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Under these criteria, the cardinal signs and symptoms of 
muscle disability include loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c).

B.  Gunshot wound of the left arm and forearm

The RO has evaluated the Veteran's gunshot wound of the left 
arm and forearm at the 10 percent rate under 38 C.F.R. 
§ 4.73, Diagnostic Code 5307.  This section concerns Muscle 
Group VII, with the function of flexion of the wrist and 
fingers.  For the non-dominant extremity, as here, ratings 
are assigned for moderate (10 percent), moderately severe (20 
percent), and severe (30 percent) disability.

In the case at hand, the Veteran sustained a gunshot wound to 
the left upper arm in August 1991, during service, with a 
probable residual of 40 to 50 percent left brachial stenosis 
noted at the time.  The projectile was noted to have 
apparently hit the humerus, with a rebound without apparent 
fracture.  The Veteran subsequently underwent repair of the 
left brachial artery injury.  

Upon a review of the claims file, the Board finds no evidence 
that this disability is more than moderately disabling.  A 
February 2000 VA scars examination revealed a gunshot wound 
of the left hand with minimal scarring other than the 
extensor surgical scars; there was no tenderness, adherence, 
ulceration, scar elevation or depression, tissue loss, 
inflammation, edema, keloid formation, or disfigurement.  A 
February 2000 examination revealed "minimal" permanent 
damage, with no adhesions; tendon damage; bone, joint, or 
nerve damage; muscle herniation; or loss of muscle function.  
More recent examinations showed no additional symptomatology; 
an October 2006 VA scars examination was negative for loss of 
function and underlying tissue loss.  A June 2007 VA general 
medical examination report indicates that the gunshot wound 
left upper extremity was resolved with residual numbness and 
intermittent pain and with no more than mild effects on 
specific activities.

The Board has considered other diagnostic codes.  In the 
January 2009 brief, the representative argued for a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5213 based upon limitation of pronation of the left forearm 
to 45 degrees, as shown in an October 2006 VA hand, thumb, 
and fingers examination report.  The report, however, 
indicates that the Veteran described left elbow pain in 
conjunction with his gunshot wound, and his hand complaints 
were made in reference to his carpal tunnel syndrome.  The 
examination actually showed pain-free motion from zero to 135 
degrees of the left elbow, with the residuals of the gunshot 
wound having a moderate effect on exercise, mild effects on 
chores and shopping, and no effect on other activities.  The 
carpal tunnel syndrome, by contrast, was noted to have 
moderate or severe effects on most activities and to prevent 
sports.  This evidence therefore demonstrates that the carpal 
tunnel syndrome, rather than the gunshot wound injury, is the 
primary causative factor with the forearm disability.  As 
such, a higher evaluation for the gunshot wound based upon 
limitation of pronation of the forearm is not warranted.

The Board notes that the RO has also considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 7801, concerning scars that are deep 
or cause limited motion, but the Veteran's examination 
reports have not shown areas exceeding 12 square inches (77 
square centimeters), as are required for a 20 percent 
evaluation.

Overall, the Board finds no basis for an initial evaluation 
in excess of 10 percent for a gunshot wound of the left arm 
and forearm, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.

C.  Gunshot wound of the abdomen

The RO has evaluated the Veteran's gunshot wound of the 
abdomen at the 10 percent rate by analogy, pursuant to 
38 C.F.R. §§ 4.20 and 4.27, under 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  This section concerns Muscle Group 
XIX, with the function of support and compression of the 
abdominal wall and lower thorax; flexion and lateral motions 
of the spine; and synergists in strong downward movements of 
the arm.  Ratings are assigned for moderate (10 percent), 
moderately severe (30 percent), and severe (50 percent) 
disability.

During service, the Veteran sustained a gunshot wound to the 
abdomen.  An exploratory laparotomy was performed soon 
thereafter.

As with the left arm disability, the Board finds no evidence 
of a gunshot wound disability that is more than moderate in 
degree.  A February 2000 VA scars examination revealed a 
gunshot wound of the abdomen with minimal scarring other than 
the extensor surgical scars; there was no tenderness, 
adherence, ulceration, scar elevation or depression, tissue 
loss, inflammation, edema, keloid formation, or 
disfigurement.   A February 2000 examination revealed 
"minimal" permanent damage, with no adhesions; tendon 
damage; bone, joint, or nerve damage; muscle herniation; or 
loss of muscle function.  More recent examinations showed no 
additional symptomatology; an October 2006 VA scars 
examination was negative for symptoms other than 
gastroesophageal reflux, for which service connection is 
separately in effect.  A June 2007 VA general medical 
examination report indicates that the gunshot wound to the 
abdomen was resolved with intermittent pain and with no more 
than mild effects on specific activities.

The RO has also considered 38 C.F.R. § 4.71a, Diagnostic Code 
7801, concerning scars that are deep or cause limited motion, 
but the Veteran's examination reports have not shown areas 
exceeding 12 square inches (77 square centimeters), as are 
required for a 20 percent evaluation.

Overall, the Board finds no basis for an initial evaluation 
in excess of 10 percent for a gunshot wound of the abdomen, 
and the claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.

IV.  Staged and extra-schedular ratings

For the disabilities described above, the Board finds that 
there is no basis for "staged" ratings pursuant to 
Fenderson.  Rather, the symptomatology shown upon examination 
during the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned disability 
ratings.

Finally, the Veteran has submitted no evidence showing that 
any of these disorders individually have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in a series of letters between September 2003 and 
July 2008.  In July 2007, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As this case concerns initial evaluations and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to give adequate 5103(a) notice for the 
service connection claims.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA and private treatment records have 
been obtained.  Additionally, he has been afforded multiple 
VA examinations.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial 40 percent evaluation for 
degenerative disc disease of the lumbar spine for the period 
from December 1, 1998 until June 1, 2007 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine for the period 
beginning on June 1, 2007 is denied.

Entitlement to a separate 10 percent evaluation for lumbar 
radiculopathy of the right lower extremity is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for a gunshot wound of the left arm and forearm is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a gunshot wound of the abdomen is denied.




REMAND

In reviewing the claims file in regard to the Veteran's 
service-connected degenerative disc disease of the cervical 
spine, the Board notes that service connection is separately 
in effect for bilateral carpal tunnel syndrome.  A review of 
recent VA examination reports, however, indicates further 
upper extremity neuropathy that may be secondary to the 
cervical spine disability and may constitute an entirely 
separate disorder from the carpal tunnel syndrome.  Notably, 
a January 2005 VA neurological examination report contains a 
diagnosis of "[p]robable right and left C8-T1 radiculopathy 
versus carpal tunnel syndrome."  A December 2006 VA 
neurological examination report contains diagnoses of both 
bilateral carpal tunnel syndrome and bilateral ulnar 
neuropathy.  In this regard, the Board is mindful of both 
Diagnostic Code 5242, which allows separate evaluations for 
associated objective neurological abnormalities; and 
38 C.F.R. § 4.14, which precludes evaluation of the same 
disability under various diagnoses.  The Board therefore 
finds it necessary to determine whether the Veteran has a 
disability (e.g., radiculopathy, ulnar neuropathy) of both 
upper extremities that is both associated with the service-
connected cervical spine disability and separate and distinct 
from the carpal tunnel syndrome.

As to the service connection claim on appeal, while the 
Veteran underwent a VA respiratory examination in June 2008, 
the findings noted in the examination report raise 
significant questions as to the etiology of this disorder.  
The examiner cited to in-service treatment for allergic 
rhinitis, rendered a diagnosis of allergic rhinitis with 
significant symptoms and receipt of immunotherapy, and 
commented that the Veteran's "caretakers while on active 
duty felt he had allergic rhinitis."  Very confusingly, the 
examiner next noted that the Veteran did not have a current 
disability related to allergies but did require significant 
treatment, both medications as well as allergy shots, to 
control it.  The examiner also did not comment upon a January 
2004 private treatment record containing a diagnoses of 
severe perennial allergic rhinitis and a chronic recurrent 
cough possibly related to gastroesophageal reflux disease 
(GERD).  As noted above, service connection is presently in 
effect for a gastroesophageal reflux, and this raises the 
question of the applicability of 38 C.F.R. § 3.310 for 
secondary service connection.  Accordingly, the Board finds 
that a reexamination and adjudication under 38 C.F.R. § 3.310 
is warranted prior to a final Board disposition on the claim 
for service connection for an allergy disorder.

The determination of the above claims could substantially 
affect the Veteran's TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Moreover, while the 
question of the effect of the Veteran's service-connected 
disabilities on his ability to secure and follow a 
substantially gainful occupation was addressed in a June 2007 
VA examination report, the Veteran has since submitted a 
December 2007 statement from a VA counselor indicating that 
he is "not feasible for completing an employment goal" in 
view of his chronic pain and having no other vocational skill 
to fall back upon.  In view of both this statement and the 
fact that the Veteran has since been granted service 
connection for gastroesophageal reflux, the Board finds that 
a further VA examination addressing the TDIU claim is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner who has been 
furnished with and has reviewed the 
claims file, to address the symptoms and 
severity of his service-connected 
degenerative disc disease of the cervical 
spine.

Based on the examination findings 
(including any tests and studies deemed 
necessary) and the claims file review, 
the examiner should provide an opinion as 
to whether the cervical spine disability 
results in an associated objective 
neurological disorder of either upper 
extremity (i.e., radiculopathy, ulnar 
neuropathy) that is separate and distinct 
from the Veteran's service-connected 
carpal tunnel syndrome.  If so, the 
examiner should clearly specify which 
nerves are affected and the severity of 
the disability.  If no separate and 
distinct neurological disability of 
either upper extremity is established, 
the examiner should so state.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The Veteran should also be afforded a 
VA respiratory examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
allergy disorder and the effect of his 
service-connected disabilities on his 
employability status.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
allergy disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder: 
(i) is etiologically related to the 
Veteran's period of active service, or 
(ii) was caused or permanently worsened 
by his service-connected GERD.  In 
rendering this opinion, the examiner 
should consider the diagnosis rendered in 
the noted January 2004 private 
respiratory treatment record.

The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected disabilities render him 
unable to secure and follow a 
substantially gainful occupation.  The 
disabilities considered in rendering this 
opinion should include degenerative disc 
disease of the lumbar spine and cervical 
spine, gunshot wounds of the left 
arm/forearm and abdomen, bilateral carpal 
tunnel syndrome, gastroesophageal reflux, 
and right lumbar radiculopathy.  
Consideration should also be given to the 
claimed allergy disorder only if one of 
the etiology questions posed above is 
answered in the affirmative.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to increased evaluations for 
degenerative disc disease of the cervical 
spine, service connection for an allergy 
disorder, and TDIU should be 
readjudicated.  In readjudicating the 
cervical spine claim, consideration 
should be given to whether separate 
evaluations are warranted for associated 
objective neurological disorders of one 
or both upper extremities.  The 
readjudication of the service connection 
claim should include a discussion of 
38 C.F.R. § 3.310 in terms of 
gastroesophageal reflux.  If the 
determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


